Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10B” has been used to designate both “a vertical channel and a belt mechanism, in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first upper pulley, a first lower pulley, a first belt mechanism, a second upper pulley, a second lower pulley, a second belt mechanism,” recited in claims 1, 4, 11, and 15; “the first belt mechanism and the second belt mechanism are composed of linked members,” recited in claims 3, 13, and 17; “a first stand….a second stand,” recited in claim 6; “a clamping mechanism adapted to selectively engage an associated belt mechanism,” recited in claims 7, 14, and 18; “the removable roller has a first section and a removable second section,” recited in claim 9; “a first hand crank pulley, a second hand crank pulley,” recited in claim 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19 are indefinite and vague.
In claims 1, 4, 11, and 15:
	Which element constitutes “a first upper pulley, a first lower pulley, a first belt mechanism, a second upper pulley, a second lower pulley, a second belt mechanism?”  Is applicant referring to a first upper pulley 50D, a first lower pulley 50C, a first belt mechanism 10B from figure 5?  Where are a second upper pulley, a second lower pulley, a second belt mechanism?
	In claims 3, 13, and 17:

	In claim 6:
		Which element constitutes “a first stand…a second stand?”  Is applicant referring to any part of the housing or frame supporting the vertical channels?
	In claims 7, 14, and 18:
		Which element constitutes “a clamping mechanism adapted to selectively engage an associated belt mechanism?”
	In claim 9:
		Which element constitutes “the removable roller has a first section and a removable second section?”
	In claim 19: 
Which element constitutes “a first hand crank pulley, a second hand crank pulley?”  Is applicant referring to a first hand crank pulley 50B, a second hand crank pulley 50A from figure 5?
Claim 19 recites the limitation "the connecting rod" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferderber, U.S. Patent No. 9655800 B1.
	Ferderber ‘800 discloses a first hand crank pulley (58) secured to one end of a connecting rod (not labeled, a rod extending from 58, see figure 3B), a second hand crank pulley 54, a handle 55 secured to the second hand crank pulley 54, and a hand crank belt (i.e., 60 which can be a belt or chain, see column 7) engaging the first hand crank pulley 58 and the second hand crank pulley 54, see figures 3A-B.  Note, Ferderber ‘800 recognizes other embodiments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
3/22/22
/SANG K KIM/Primary Examiner, Art Unit 3654